Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Response to Amendment
Applicant’s amendments to the claims have overcome each and every objection previously set forth in the Non-Final Office Action mailed on 12/17/2020.

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-8 and 10-16 are rejected under 35 U.S.C. 103 as being unpatentable over Brechelente (US Publication No. 2008/0202286) in view of Shimizu et al (US Publication No. 2009/0153278) hereinafter Shimizu and Wilson.
Regarding claim 1, Brechelente teaches (Figs. 16-17) an apparatus comprising a rotating core (par. 0028: rotating threaded bar 114) physically contacting a nut (safety nut 146) and a traveler (nut 112), the nut and the traveler each being threaded on the rotating core (see Fig. 17) and separated by a nut gap measured from a top surface of the nut to a bottom surface of the traveler (Figs. 16 and 17 show there is an optional accessory 133 (par. 0022: “Accessories, such as a felt wear pad 131 and an element 133 … can be provided, cooperating between said threaded bar 114 and the support 108” and par. 0030: “sensor … proximity switch 150, incorporated in the safety nut 146, by means of which the distance remaining between the sensor and the metal surface part in front of the upper surface of the safety nut 146 is determined”) between the nut 146 and the traveler 112; when taking this optional accessory 133 out of the device, the sensor measures the distance between the top surface of the nut and bottom surface of the traveler; par. 0029-0030: between the assembly of the nut 112 … and the nut 146 … there is an initial distance D (Fig. 16) … gradually reduced as the lifting nut 112, 112A becomes worn … until reaching a safety limit value), the top surface of the nut facing the bottom surface of the traveler (as stated above in an embodiment without optional accessory 133), the nut gap monitored by a sensor (par. 0030: by measuring distance between top surface of the nut 146 and the above surface which will be the lower surface of the traveler 112 in an embodiment without the optional accessory 133) continuously extending through the nut (Figs. 16-17 show proximity sensor 150 onside the nut 146; par. 0030: proximity switch 150 incorporated in the safety nut); but does not teach the sensor extending into the nut gap to contact the bottom surface of the traveler (in device of Brechelente the sensor is a non-contact proximity switch and not a contact switch) (specification of the instant invention states that “an optical or acoustic detector 210 positioned in, or proximal to, the nut gap 174, which may or may not physically contact the bottom surface 204 of the traveler 192
Shimizu teaches a contact sensor switch (35) extending into a gap through a bracket to contact the bottom surface of a traveler (41A). Shimizu teaches when the gap increases stop lamp is turned on due to mechanical activation and movement of the operating shaft 29 of the switch 35.
Wilson teaches different types of position sensors as contact limit switches (mechanical sensor) which are the cost-effective switches of choice for detecting objects that can be touched, non-contact proximity sensor (optical sensor) and ultrasonic sensor (acoustic sensor) which are being used for the most cost effective solution important in a specific application (page 322).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Shimizu in device of Brechelente to substitute the non-contact proximity switch of Brechelente with a more cost-effective contact switch as taught by Shimizu and evidenced by Wilson.
Regarding claim 2, Brechelente teaches (Figs. 16-17) the nut (146) is a safety nut (par. 0028: safety nut 146) continuously extending around the rotating core (114).
Regarding claim 3, Brechelente teaches the nut (146) and the traveler (112) are each threaded with a matching thread pitch (see matching thread pitch of the rotating core 114, the safety nut 146 and the traveler 112 in Fig. 17).
Regarding claim 4, Brechelente teaches (Figs. 16-17) the nut gap has a uniform distance throughout the circumference of the rotating core (see distance D measured from flat top surface of the safety nut 146).
Regarding claim 8, Brechelente teaches (Figs. 16-17) the rotating core (114) is positioned within a lifting housing (par. 0027: a specific housing produced coaxially to the through seat 108A of the support 108.
Regarding claim 5, Brechelente teaches (Figs. 16-17) distance D reduces because of the wear of the thread of the lifting nut 112/traveler and reduction of this distance D below a value would make it teach the size of the gap to be 0.25 inches.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to set the gap distance D based on type, capacity and usage of lifting the system (also note that page 9 of the specification states “a nut gap distance 178, such as .1-1 inch).
Regarding claim 10, Brechelente teaches (Figs. 16-17) a lifting column comprising a rotating core (par. 0028: rotating threaded bar 114) physically contacting a nut (safety nut 146) and a traveler (nut 112), the nut and traveler each being threaded on the rotating core (see Fig. 17) and separated by a nut gap measured from a top surface of the nut to a bottom surface of the traveler (Figs. 16 and 17 show there is an optional accessory 133 (par. 0022: “Accessories, such as a felt wear pad 131 and an element 133 … can be provided, cooperating between said threaded bar 114 and the support 108” and par. 0030: “sensor … proximity switch 150, incorporated in the safety nut 146, by means of which the distance remaining between the sensor and the metal surface part in front of the upper surface of the safety nut 146 is determined”), the top surface facing the bottom surface (as stated above in an embodiment without optional accessory 133), the nut gap monitored by a sensor (par. 0030: by measuring distance between top surface of the nut 146 and the above surface which will be the lower surface of the traveler 112 in an embodiment without the optional accessory 133), the nut gap monitored by a sensor continuously extending through the nut; (Figs. 16-17 show proximity sensor 150 onside the nut 146; par. 0030: proximity switch 150 incorporated in the safety nut); but does not teach the sensor extending into the nut gap and does not teach a second sensor and the second sensor contacting the bottom surface of the traveler.
(in device of Brechelente the sensor is a non-contact proximity switch and not a contact switch) (specification of the instant invention states that “an optical or acoustic detector 210 positioned in, or proximal to, the nut gap 174, which may or may not physically contact the bottom surface 204 of the traveler 192”; therefore it appears that there is a lack of criticality in type of sensor (contact or non-contact) and position of the sensor (inside the nut or outside of the nut).
Shimizu teaches a contact sensor switch (35) extending into a gap through a bracket to contact the bottom surface of a traveler (41A). Shimizu teaches when the gap increases stop lamp is turned on due to mechanical activation and movement of the operating shaft 29 of the switch 35.
Wilson teaches different types of position sensors as contact limit switches (mechanical sensor) which are the cost-effective switches of choice for detecting objects that can be touched, non-contact proximity sensor (optical sensor) and ultrasonic sensor (acoustic sensor) which are being used for the most cost effective solution important in a specific application (page 322).
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Shimizu in device of Brechelente to substitute the non-contact proximity switch of Brechelente with a more cost-effective contact switch as taught by Shimizu and evidenced by Wilson. It would have also been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any of contact/non-contact positional sensors to check position of the traveler relative to the nut based on cost and usage. It would have also been obvious to one of ordinary skill in the art at the time the invention was made to add to the number of sensors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v Bemis Co., 193 USPQ 8.
Regarding claims 11-15, as stated in rejection of claim 10 above, combination of Brechelente and Shimizu does not teach a second sensor the same or different from the first sensor and does not teach the sensor to be an acoustic, mechanical or optical sensors
Wilson teaches different types of position sensors as contact limit switches (mechanical sensor), non-contact proximity sensor (optical sensor) and ultrasonic sensor (acoustic sensor) which are being used for the most cost effective solution important in a specific application (page 322).
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use any of contact/non-contact positional sensors to check position of the traveler relative to the nut based on cost and usage. It would have also been obvious to one of ordinary skill in the art at the time the invention was made to add to the number of sensors, since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art.  St. Regis Paper Co. v Bemis Co., 193 USPQ 8.
Regarding claim 16, Brechelente teaches (Figs. 16-17) the traveler is supplied with a lubricant via a fitting that is coupled to an interior cavity of the traveler (112) where the rotating core (114) contacts the traveler (par. 0027, lines 15-19).
Regarding claims 6-7, combination of Brechelente and Shimizu does not teach the sensor comprises a pin continuously extending from the bottom surface of the traveler through the nut to a measuring unit (sensor of Brechelente is a non-contact proximity sensor and not a contact sensor) in device of Brechelente the sensor is a non-contact proximity switch and not a contact switch) (specification of the instant invention states that “an optical or acoustic detector 210 positioned in, or proximal to, the nut gap 174, which may or may not physically contact the bottom surface 204 of the traveler 192”; therefore it appears that there is a lack of criticality in type of sensor (contact or non-contact) and position of the sensor (inside the nut or outside of the nut).
Shimizu teaches a contact sensor switch (35) extending into a gap through a bracket to contact the bottom surface of a traveler
Wilson teaches different types of cost effective, easy to understand and apply electromechanical limit switches which function by touching the object (page 322; Fig. 15.1.1); Fig. 15.1.3 in page 324 shows structure of a limit switch having a plunger bushing (conduit) with a switch plunger (pin) extended from. Wilson further teaches contact limit switches (mechanical sensor) which are the cost-effective switches of choice for detecting objects that can be touched.
It would have been obvious to one having ordinary skill in the art before effective filing date of the claimed invention to incorporate teachings of Shimizu in device of Brechelente to substitute the non-contact proximity switch of Brechelente with a more cost-effective contact switch as taught by Shimizu and evidenced by Wilson.

Claims 9 and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Brechelente in view of Shimizu and Wilson and further in view of Fogautolube (GB 1251490).
 Regarding claim 9, Brechelente teaches threaded bar 114 (rotating core) is rotary; but does not teach a transmission connected to the rotating core.
 Fogautolube teaches a transmission (pinion of a reduction gear driven by an electric motor 6 rotating core (vertical screw 4).
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to use a transmission connected to a motor to rotate the rotating core of Brechelente in order to move heavy objects as taught by Fogautolube.
Regarding claim 17, Brechelente teaches the rotating core (rotating threaded bar 114) rotates to move a load; but does not show the load being connected to a platform of the nut.
 Fogautolube teaches a lift (Figs. 1-2) having a rotating core (4), a traveler (nut 9) and a safety nut (10), a platform (7) is coupled to the traveler (9) and extends away from the rotating core (4); the 
 It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to attach the traveler of device of Brechelente to a carrier as taught by Fogautolube to lift objects by locating the objects of the platform of the traveler by rotation of the rotary core.

Response to Arguments
 Applicant’s arguments with respect to claim 1 on the grounds that Brechelente fails to teach the claimed sensor configuration providing “quick, accurate mechanical readings of the nut gap distance” and the conduit through the nut that houses the sensor providing “smooth pin movement and precise accuracy for the measurement” have been fully considered, but are not persuasive. Because as stated in rejection of claims 1 and 6-7, Brechelente teaches all limitations of the claims, but does not explicitly teach the sensor extending into the nut gap to contact the bottom surface of the traveler (in device of Brechelente the sensor is a non-contact proximity switch and not a contact switch). However specification of the instant invention states that “an optical or acoustic detector 210 positioned in, or proximal to, the nut gap 174, which may or may not physically contact the bottom surface 204 of the traveler 192”; therefore it appears that there is a lack of criticality in type of sensor (contact or non-contact) and position of the sensor (inside the nut or outside of the nut).Examiner has relied on secondary references Shimizu and Wilson which teach the gap between a fixed and a movable item can be tested by a contact limit switch (mechanical sensor) having a plunger bushing (conduit) with a switch plunger (pin) extended from which is a cost-effective switch of choice for detecting objects that can be touched. Also note that in device of Brechelente the sensor is located inside the nut (best shown in Fig. 16), but does not extend into the gap because the 

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to MAHDI H NEJAD whose telephone number is (571)270-0464.  The examiner can normally be reached on Monday-Thursday 5:30am-4:00pm EST.Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Orlando Aviles-Bosques can be reached on (571) 270-5531.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained 




/MAHDI H NEJAD/Examiner, Art Unit 3723